--------------------------------------------------------------------------------

AGREEMENT OF MERGER
BETWEEN
A Delaware Domestic Corporation
AND
A Foreign Corporation


This Plan and Agreement of Merger made and entered into on the 21s t.day of May,
2014, by and between Dardanos Acquisition Corp., a Delaware Corporation, and PLH
Products, Inc., a California Corporation.

WITNESSETH:

WHEREAS, the Delaware Corporation is a Corporation organized and existing under
the laws of the State of Delaware, its Certificate of Incorporation having been
filed in the Office of the Secretary of State of the State of Delaware on May
27, 2014; and

WHEREAS, PLH Products, Inc. is a corporation organized and existing under the
laws of the State of California;and

WHEREAS, the aggregate number of shares which the California Corporation has
authority to issue for the merger is 500,000 shares;and

WHEREAS, the Board of Directors of each of the constituent corporations deems it
advisable that the Delaware Corporation be merged into California Corporation on
the terms and conditions hereinafter set forth, in accordance with the
applicable provisions of the statutes of the State of Delaware and California
respectively, which permit such merger;

NOW, THEREFORE, in consideration of the premises and of the agreements,
covenants and provisions hereinafter contained, the Delaware Corporation and the
California Corporation, by their respective Boards of Directors, have agreed and
do hereby agree, each with the other as follows:

--------------------------------------------------------------------------------

ARTICLE I

The California Corporation and the Delaware Corporation shall be merged into a
single corporation, in accordance with applicable provisions of the laws of the
State of California and of the State of Delaware, by the Delaware Corporation
merging into the California Corporation, which shall be the surviving
Corporation.

ARTICLE II

Upon the merger becoming effective as provided in the applicable laws of the
State of California and of the State of Delaware (the time when the merger shall
so become effective being sometimes herein referred to as the “EFFECTIVE DATE OF
THE MERGER”):

1. The two Constituent Corporations shall be a single corporation, which shall
be PLH

Products, Inc. a California Corporation as the Surviving Corporation, and the
separate existence of Dardanos Acquisition Corp., shall cease except to the
extent provided by the laws of the State of California in the case of a
corporation after its merger into another corporation.

ARTICLE III

The Certificate of Incorporation of California shall not be amended in any
respect by reason of this Agreement of Merger.

ARTICLE IV

The manner of converting the outstanding shares of each of the Constituent
Corporations shall be as follows:

Upon consummation (the “Closing”) of the transactions contemplated by the Merger
Agreement (the “Merger”), all outstanding shares (31,390,000 shares) of Dardanos
capital stock will be in exchange for an aggregate of 500,000 shares of PLHI’s
common stock (valued at $169,900 of $0.3398 per share (“Specified Price”).

ARTICLE V

The surviving corporation agrees that it may be served with process in the State
of Delaware in any proceeding for enforcement of any obligation of any
constituent corporation of Delaware, as well as for enforcement of any
obligation of the surviving corporation arising from this merger, including any
suit or other proceeding to enforce the rights of any stockholders as determined
in appraisal proceedings pursuant to the provisions of Section 262 of the
Delaware General Corporation laws, and irrevocably appoints the Secretary of
State of Delaware as its agent to accept service of process in any such suit or
proceeding. The Secretary of State shall mail any such process to the surviving
corporation at 6655 Knott Avenue, Buena Park, CA 90620.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the California Corporation and the Delaware Corporation,
pursuant to the approval and authority duly given by resolutions adopted by
their respective Boards of Directors have caused this Plan and Agreement of
Merger to be executed by an authorized officer of each party thereto.

Dardanos Acquisition Corp.
(A Delaware Corporation)
BY: Edgar Leon

PLH Products, Inc.
(A California Corporation)
BY: Kyung Min Park


--------------------------------------------------------------------------------

I, Edgar Leon, Secretary of Dardanos Acquisition Corp. , a corporation organized
and existing under the laws of the State of Delaware, hereby certify, as such
Secretary of the said corporation, that the Agreement of Merger to which this
certificate is attached, after having been first duly signed on behalf of said
corporation by an authorized officer of Dardanos Acquisition Corp., A
corporation of the State of Delaware, was duly submitted to the stockholders of
said corporation, at a special meeting of said stockholders called and held
separately from the meeting of stockholders of any other corporation, upon
waiver of notice, signed by all the stockholders, for the purpose of considering
and taking action upon said Agreement of Merger, that 31,390,000 shares of stock
of said corporation were on said date issued and outstanding and that the holder
of 31,390,000 shares voted by ballot in favor of said Agreement of Merger and
the holders of 0 shares voted by ballot against same, the said affirmative vote
representing at least a majority of the total number of shares of the
outstanding capital stock of said corporation, and that thereby the Agreement of
Merger was at said meeting duly adopted as the act of the stockholders, and the
duly adopted agreement of said corporation.

WITNESS my hand on behalf of said agreement on this 21 day of May, 2014.

By: Edgar Leon
Secretary

--------------------------------------------------------------------------------